Title: To John Adams from Tench Coxe, April 1790
From: Coxe, Tench
To: Adams, John



Sir
ca. April 1790

I do myself the honor to enclose you a letter received from Mr Fitzsimons by the days mail.  The house to which he alludes is situated about a mile from the State house on or near the continuation of Second & Front Streets.  It is about a quarter of a mile from the Delaware, South of the city and due West of the old battery, which was falling to decay when you were last in Philadelphia.  The lot lies upon an eminence and the soil is dry, but it has been deemed the least healthy part of the environs of Philadelphia.  The house is very roomy and there are good outhouses.  The Situation is, I think, a cool one.  It will give me very great pleasure, Sir, to take your commands on this or any other occasion—
I have the honor to be, / most respectfully / Sir—/ your most obedient / & most humble Servant

Tench Coxe